
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Stearns
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States restoring religious freedom.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.To secure the people’s right to acknowledge
				God according to the dictates of conscience: The people’s right to pray and to
				recognize their religious beliefs, heritage, or traditions on public property,
				including schools, shall not be infringed. The Government shall not require any
				person to join in prayer or other religious activity, initiate or designate
				school prayers, discriminate against religion, or deny equal access to a
				benefit on account of
				religion.
					.
		
